IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NPS, INC.,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3320

STATE OF FLORIDA,
DEPARTMENT OF
FINANCIAL SERVICES,
DIVISION OF WORKERS'
COMPENSATION,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from an order of the Department of Financial Services.
Robert C. Kneip, Chief of Staff.

Bennett M. Miller of Dunn & Miller, P.A., Tallahassee, for Appellant.

Elizabeth Ann Miller, Department of Financial Services, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER and RAY, JJ., and TERRELL, TERRY D., ASSOCIATE JUDGE,
CONCUR.